Title: To John Adams from Edward Augustus Holyoke, 6 November 1783
From: Holyoke, Edward Augustus
To: Adams, John


          Sir
            Salem Novr. 6th. 1783.
          Your Excellencys Favours done to the Massachusetts Medical Society, call for their most grateful Acknowledgments; and it is at their Desire I now enclose to Your Excellency, the Copy of a Vote from their Records, expressive of the Gratitude they feel, & the Obligations they are Under to Your Excellency, for Your kind Attention to their Interests, & for the Honour done them, by introducing them to an Acquaintance with so respectable a Body as the Société royale de Médicine at Paris.
          to which permit Me Sir to add my own personal Thanks,—and as while We continue to prosecute the Ends of our Institution, We are promoting the Cause of Science & Humanity, so We shall still hope for the Continuance of Your Excellencys. good Offices.— I have the Honour to be with great Gratitude & Respect / Your Excellencys. most Obedient / & very humble Servant
          E. A. Holyoke
        